Citation Nr: 0701610	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  92-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a right knee disability, to include 
arthritis of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbar segment of 
the spine disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis-C.

6.  Entitlement to nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.

This appeal arises from rating decisions in August 1990 by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA) and in September 2001 and October 
2002 by the Montgomery RO.  The decision of August 1990 
denied entitlement to service connection for PTSD and a left 
knee disorder.  In that decision, the RO also concluded that 
the veteran had not submitted new and material evidence with 
respect to the right knee claim.  The September 2001 decision 
denied the veteran's claim involving a nonservice-connected 
pension and the 38 U.S.C.A. § 1151 claim.  The October 2002 
decision denied entitlement to service connection for a lower 
back disability.  The Board notes that over the long course 
of this appeal, the Board has remanded the claim at different 
times for the purpose of obtaining additional information 
with respect to various issues on appeal.  

By rating decision in March 1988, entitlement to service 
connection for residuals of a right knee injury was denied 
and a decision of the Board in December 1998 found that new 
and material evidence had not been received to reopen the 
claim.  Those decisions (the RO and the Board) are final.  
See 38 U.S.C.A. §§ 7104(b), 7105 (West 2002). Since December 
1998, the veteran has submitted additional evidence in an 
attempt to reopen his claim for service connection for a 
right knee disorder. The RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.

The Board notes when the veteran appealed the August 1990 
decision, one of the issues that he appealed was whether he 
had submitted new and material evidence sufficient to reopen 
his claim for entitlement to service connection for a foot 
rash.  When the appeal was originally before the Board, this 
issue was specifically noted on the front page of the Board 
Remand.  That Remand was dated March 1993.  The other issue 
originally appealed was entitlement to service connection for 
bilateral hearing loss.  The Board issued a decision on both 
of these disabilities in December 1998, and the veteran did 
not appeal that portion of the action to the United States 
Court of Appeals for Veterans Claims (hereinafter the Court).  

By decision of the Board in September 2003, the issues of 
entitlement to service connection for a left knee disability, 
a low back disability, and PTSD; entitlement to compensation 
benefits for hepatitis C under the provisions of 38 U.S.C.A. 
§ 1151; and the issue of whether new and material evidence 
had been received to reopen a claim of service connection for 
a right knee disability, were denied.  The veteran filed an 
appeal to the Court.  In March 2004, the Court issued an 
Order that vacated the September 2003 Board decision.  The 
claim was returned to the Board; the Board subsequently 
remanded the claim to the RO (via the Appeals Management 
Center (AMC)).  This case is once again before the Board 
pursuant to a March 2004 order of the Court wherein the 
Board's September 2003 decision was vacated and the appeal 
was remanded to the Board for readjudication.

The Board also notes that the issue of entitlement to non-
service connected pension benefits was remanded to the RO as 
part of the Board's September 2003 decision.  The Court's 
March 2004 order did not address the pension issue.  
Nevertheless, after the Board remanded that particular issue, 
the RO issued a statement of the case and the veteran filed 
the appropriate documents to appeal the issue to the Board.  
Hence, that issue has been included on the front page of this 
action.  

The issues of entitlement to pension benefits and that 
involving new and material evidence are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran's service medical records are negative for 
findings indicative of treatment for disabilities of the left 
knee or back.

3.  The veteran has not been diagnosed with a chronic 
disability of either the back or left knee.  

4.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.

5.  The veteran has been diagnosed as suffering from 
hepatitis-C.  

6.  Medical evidence has not been presented that would show 
that the veteran's hepatitis-C was proximately caused by VA 
medical or surgical treatment, along with VA hospitalization.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

3.  Resolving all reasonable doubt in the appellant's favor, 
PTSD was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis-C claimed have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in numerous letters sent to him during the course of 
this appeal.  As a result of the Court's Order, another VCAA 
letter was issued to the veteran in March 2005.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant before and after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant, and his attorney, been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant and his 
representative notice of the VCAA, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  The Board would add that the veteran's accredited 
representative has also been informed of the information 
needed to support the veteran's contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  In this instance, the veteran has 
undergone medical examinations of the knee and back in order 
to determine whether he has a current left knee and back 
disorder and the etiology of those, if found, claimed 
disabilities.  Given the foregoing, the Board finds that the 
VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  These 
records include VA medical treatment records stemming from 
the late 1970s to the present.  Moreover, the veteran was 
given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  It should be 
further noted that the veteran's Social Security 
Administration (SSA) records have been obtained and included 
in the claims folder for review.  Additionally, the veteran 
was given notice that the VA would help him obtain evidence 
but that it was up to the veteran to inform the VA of that 
evidence.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claim and the VA has obtained all known documents that would 
substantiate the veteran's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the most recent Board Remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection claims.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran has claimed that he now suffers from disabilities 
of the left and lumbar segment of the spine.  Under 38 
U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice- 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).



A.  Left Knee

As noted, the veteran has claimed that he now suffers from 
disabilities of the left knee and back.  A review of his 
service medical records reveals that the veteran did not 
receive treatment for either condition while in service.  
Moreover, the service medical records do not insinuate or 
suggest that the veteran had a chronic disability of the back 
or left knee when he finished his enlistment in 1971.  It is 
noted that the veteran's separation examination reported that 
the veteran's lower extremities, including his left knee, and 
spine (back) were "normal".  

The veteran's medical records from 1971 to 1990 are silent 
for complaints or treatment involving the left knee.  In 
February 1990, a VA hospital summary listed a diagnosis of 
arthritis of the knees secondary to old trauma.  
Nevertheless, ten years later, a VA x-ray film of the left 
knee showed no bone or joint abnormality.  An examination 
that was performed in December 2000 failed to produce a 
diagnosis of a disorder, disability, or condition of the left 
knee.  

The veteran's VA medical treatment records from 2001 to the 
present have been obtained and included in the claims folder.  
Those records are negative for complaints involving the left 
knee.  Moreover, there are no findings or treatment for a 
left knee disability.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from a left 
knee disorder and that said disorder is related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private physician or a government physician, 
which would not only establish a differential diagnosis of a 
left knee disability but also an etiological link between the 
claimed disability with his military service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience pain in the left knee or that the knee 
feels stiff.  However, he is not competent to say that he has 
an actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for a 
left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

B.  Back

Like the veteran's claimed left knee disability, findings 
indicative of a possible back disorder did not appear until 
many years after the veteran has left the military service.  
The records indicate that it was not until a VA x-ray film of 
the lumbosacral spine was performed in December 2000 that 
mild spondylotic changes were noted.  The veteran sat for a 
VA General Medical Exam also in December 2000.  That 
examination produced a diagnosis of arthritis of the spine.  
Yet, the veteran's range of motion was normal, his reflexes 
were adjudged to be symmetrical and within normal limits, and 
muscle spasms were not reported.  An etiological opinion with 
respect to the arthritis was not provided.  

The veteran's medical treatment records from 2000 to the 
present were reviewed.  The Board notes that the veteran did 
complain of back pain in January 2006.  The veteran was seen 
by a VA health care provider who prescribed pain medication.  
Records after January 2006 do not show complaints involving 
pain in the back.  

The claims folder does not contain, besides the veteran's own 
personal opinion, any medical opinions or hypotheses that 
would link the veteran's occasional back pain and arthritis 
with his military service.  Thus, the Board is left with the 
contentions made by the veteran.  These statements were 
undoubtedly made in good faith; however, the veteran is not a 
doctor nor has he undergone medical training.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience back pain or stiffness.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  He is not competent to 
deduce that arthritis of the back, shown via x-ray films, was 
caused by or the result of his military service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for a 
back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

C.  PTSD

With respect to the issue involving PTSD, the Board finds 
that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant proceeding with this issue given the favorable 
nature of the Board's decision with regard to the issue of 
service connection.

Along with claiming that he now suffers from disabilities of 
the back and left knee, the veteran has also claimed that he 
suffers from PTSD.  The veteran has contended that while he 
was stationed in South Korea, he was assigned to the 
demilitarized zone (DMZ).  During that time period, he claims 
to have been bombarded by North Korean music and propaganda 
slogans while performing his guard duties.  He maintains, 
although this particular item has not been verified via 
independent sources, that other individuals who were 
stationed in the DMZ were killed either by North Koreans or 
by stepping on land mines.  He further says he was constantly 
worried that he would step on an unmarked or forgotten land 
mine, and that this fear has produced nightmares and 
flashbacks that he continues to suffer therefrom.  
Additionally, he has averred that while he was on guard duty, 
he was constantly fearful of suffering from frostbite.  In 
summary, the veteran, along with his representative, has 
claimed that all of these factors were stressful situations 
which, in turn, led to the development of PTSD, from which 
the veteran now suffers.  

The record reflects that the veteran served in South Korea in 
and around the DMZ for the last six months of his enlistment.  
This would have been from approximately September 1970 to 
February 1971.  The veteran's US Army military occupational 
specialty (MOS) was that of 82C20 - artillery surveyor 
specialist.  His DD Form 214 notes that the veteran was 
issued a National Defense Service Medal and an Armed Forces 
Expeditionary Medal.  He did not receive the Army Good 
Conduct Medal.  The official records do not show that the 
veteran was awarded a personal or unit valour award, such as 
a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the veteran fired his personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Army.

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and 

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2006).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006).

The veteran's principal claimed stressors have nothing to do 
with combat or being fired upon by the enemy.  The stressors 
are not related to the veteran being in a war zone or hostile 
territory.  The stressors do not involve the veteran firing 
his weapon or his being in an area that received rocket or 
mortar fire.  Instead, the veteran's stressors involve 
incidents that he experienced in peacetime.  Nevertheless, 
while the veteran may have served in peacetime, the veteran 
may be deemed to have served in a war area if it is shown 
that the veteran was stationed in a location that subjected 
him to combat-type situations.  See Pentecost v. Principi, 16 
Vet. App. 124 (2004).  

The veteran and his representative have proffered numerous 
documents that discuss the political and tactical situation 
in and around the Korean Peninsula DMZ from 1968 to 1972.  
These records indicate that there were numerous clashes 
between North and South Koreans that extended into the DMZ.  
However, those same articles indicate that the number of 
incidents decreased from a high in 1968, two years prior to 
the veteran's service in Korea, to a trickle by the time he 
was in-country.  However, it is also noted that from 1968 to 
1971 the Commander in Chief of US Pacific Forces, through the 
Department of Defense, designated the DMZ as a hostile fire 
zone.  It was designated as such because the military members 
in the area were subject to the possibility of having their 
vehicles being blown up by mines, patrols being ambushed, and 
psychological operations being conducted against them.  In 
support of this supposition is the fact that while the 
veteran was stationed in the DMZ, he received hostile pay.  

Given the time period during which the veteran was assigned 
to South Korea and the DMZ, the type of incidents he reported 
that were stressful, and the fact that the veteran was 
assigned to an MOS, that of artillery surveyor, traditionally 
associated with combat-type duty, the Board finds this 
information is sufficient to verify that the veteran was 
exposed to significant, life-affecting stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  After review 
of the evidence the Board finds that service personnel 
records and the historical information concerning the 
veteran's unit, and similar units, proffered by the veteran 
and his representative, establish that the 1st Battalion, 
15th Artillery, USARPAC Korea and, hence, the veteran, served 
in a hostile area.  As his stressors are consistent with 
service as an artilleryman and an individual stationed in a 
hostile territory, the Board finds no further verification of 
the veteran's stressors are necessary.

During the long course of this appeal, the veteran has been 
treated by VA and other medical providers, and they have 
concluded that he suffers from the symptoms and 
manifestations of post-traumatic stress disorder.  They have 
diagnosed the veteran as actually having the disorder and he 
has undergone treatment for this, along with other 
psychiatric problems.  They have concluded that the veteran's 
PTSD was and is the result of his service in South Korea.  

The record presents a valid diagnosis of PTSD related to 
stressful experiences the veteran reported he underwent 
during his service in South Korea.  Accordingly, after 
careful review of all the evidence of record, the Board finds 
that the veteran manifests PTSD that is the result of 
stressors he experienced while in Korea.  The Board therefore 
concludes that service connection for PTSD is appropriate.

II.  38 U.S.C.A. § 1151 Claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 1151 
claim.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  
Additionally, VA provided the veteran with the notice 
required by the VCAA and asked the veteran to submit health 
care provider information and to identify, or supply, records 
in support of his claim and/or informed him that he would be 
scheduled for an examination.  These letters informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to VA.  The Board notes 
that, the record contains copies of the veteran's VA medical 
records along with those from the Social Security 
Administration.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's remand with 
regard to the issue discussed in this portion of the 
Decision/Remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Although the VCAA letters failed to notify the appellant of 
the evidence required to substantiate his claim before the 
initial AOJ rating decision, VCAA letters specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to compensation under 38 
U.S.C.A. § 1151.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this portion of the 
Board action.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The law provides, under 38 U.S.C.A. § 1151(West 1991), that 
where a veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the US Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the implementing 
regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect the regulation's inclusion of a 
fault or accident requirement.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that 
same Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability, but that not every additional disability was 
compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded "that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined 
to injuries that are the necessary, or at most, close to 
certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

During the pendency of this appeal, the regulations were 
amended to extend benefits under 38 U.S.C. § 1151 based on 
participation in compensated work therapy (CWT) program and 
are not relevant to this case.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2006).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(2006).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2006).

The veteran has contended that as a result of his stay at a 
VA domiciliary facility at a VA Medical Center in Biloxi, 
Mississippi, he contracted hepatitis-C.  He has contended 
that he contracted this blood-borne disease when another 
domiciliary "cut" the veteran with his fingernails; i.e, he 
was scratched.  He believes that the other individual had a 
contagious disease and that disease was hepatitis-C.  

However, the veteran's medical treatment records show that in 
May 1997 the veteran was admitted to the VA Medical Center in 
Biloxi.  He was admitted for aftercare treatment of burns to 
the hands with replacement skin graft.  The records from this 
time do not show that the veteran was scratched or attacked 
by another patient during his stay.  Moreover, the record 
suggests that the veteran's hepatitis-C might have been the 
result of possible illegal drug usage.  The medical records 
do not suggest or insinuate that the veteran's hepatitis-C 
was the result of treatment he received while at a VA Medical 
Center.  The medical records do not imply that the veteran's 
hepatitis-C arose from contact with other patients at a VA 
facility.  

The veteran is not a doctor nor has he undergone medical 
training.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that he developed a blood born 
disease that is related to some experience he had while he 
was at a VA medical facility.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability.

In this instance, the evidence does not show that any VA 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's hepatitis-C.  The Board concludes 
that the veteran has not suffered "additional disability" 
due to VA medical or surgical treatment within the meaning of 
38 U.S.C.A. § 1151 (West 2002).  Consequently, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits for 
hepatitis-C pursuant to the provisions of 38 U.S.C.A. § 1151.  
His claim must, therefore, be denied.


ORDER

1.  Entitlement to service connection for a left knee 
disorder is denied.

2.  Entitlement to service connection for a lumbar segment of 
the spine disability is denied.

3.  Entitlement to service connection for PTSD is granted.  

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis-C is denied.


REMAND

The remaining issues before the Board involves whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim for entitlement to service connection for a 
right knee disability and whether the veteran should be 
granted some type of service-connected or nonservice-
connected pension.  

With respect to the new and material evidence issue, in 
January 2005, the Board remanded this issue and instructed 
the RO to issue the veteran a notice letter that complied 
with the VCAA.  The RO did issue such a letter in March 2005.  
However, said letter only advised the veteran that he needed 
to submit new and material evidence in order to reopen his 
claim.  The letter did not identify the element or elements 
that were found to be insufficient in the prior denial, which 
would be contrary to the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Moreover, the letter issued by the RO in March 2005 contained 
faulty information with respect to the veteran's new and 
material claim.  That is, the veteran's claim was filed prior 
to August 29, 2001, and as such, the criterion to reopen a 
new and material evidence claim was different from the 
current criteria.  However, the March 2005 letter informed 
the veteran of the current standard rather than the standard 
that is applicable to this case.  

In light of the above, the Board finds that the VCAA notice 
requirements have not been satisfied and as such, the claim 
must be returned to RO/AMC for additional development on this 
issue.  

Additionally, the Board, through the above action, has 
granted service connection for PTSD.  As a result of this 
grant, the RO must assign a disability evaluation using both 
the old and new rating criteria for a psychiatric disorder.  
This assignment may have an effect on the veteran's pension 
claim.  As such, the Board finds that the pension claim is 
inextricably intertwined with the assignment of the rating, 
and, in the interests of judicial economy and avoidance of 
piecemeal litigation, this issue is returned to the RO for 
further action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issue of whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's claim.  The RO must 
further comply with the notice 
requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006), and it must 
specifically inform the veteran of the 
particular evidence needed and necessary 
to reopen his claim.  Additionally, when 
providing notice to the veteran, the RO 
must give to the veteran the standard 
that was in existence prior to August 29, 
2001, with respect to new and material 
issue claims.  In other words, the RO 
must issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim 
involving the right knee.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.  

2.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issue of whether the veteran should be 
awarded either a nonservice-connected or 
service-connected pension.  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
a pension claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Specifically, the RO must issue a letter 
to the veteran that provides in detail 
what the veteran must do in order to 
prevail on his claim for pension.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting both a nonservice-
connected and a service-connected 
pension.  

The RO is hereby notified that it should 
refer to 
VA Fast Letter 04-17, dated August 12, 
2004, concerning pension claims and the 
information required in the VCAA letter.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


